Citation Nr: 1824723	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  15-35 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to an effective date earlier than July 19, 2011, for the grant of service connection for a left rotator cuff tear with traumatic arthritis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Angeline DeChiara, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the United States Air Force from July 1954 to September 1954 and from October 1955 to February 1961. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.

In March 2018, the Veteran appeared and testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The November 2011 rating decision granting service connection for a left rotator cuff tear with traumatic arthritis is final. 


CONCLUSION OF LAW

The current claim for an effective date earlier than July 19, 2011, for the grant of service connection for a left rotator cuff tear with traumatic arthritis is an impermissible freestanding claim.  38 C.F.R. § 20.1103 (2017); Rudd v. Nicholson, 20 Vet. App. 296 (2006). 





REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he is entitled to an earlier effective date for the grant of service connection for a left rotator cuff tear with traumatic arthritis.  

Generally, except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  See 38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).  An exception to that rule provides that the effective date of an award of an increase shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if the application is received within one year from such date.  38 U.S.C. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  38 U.S.C. §§ 7104, 7105 (2012); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2017).  A finally disallowed claim, however, may be reopened when new and material evidence is presented or secured with respect to that claim.  38 U.S.C. § 5108 (2012).  Further, previous determinations that are final and binding, including decisions of service connection, will be accepted as correct in the absence of clear and unmistakable error (CUE).  38 C.F.R. § 3.105(a) (2017). 

In Rudd v. Nicholson, 20 Vet. App. 296 (2006), the United States Court of Appeals for Veterans Claims (Court) held that where a rating decision which established an effective date for a claim becomes final, an earlier effective date can only be established by a request for a revision of that decision based on a clear and unmistakable error.  In essence, the Court in Rudd held that there can be no "freestanding" earlier effective date claim.  See Rudd, 20 Vet. App. at 299-300.  

In this case, the Veteran initially filed a claim for service connection for a bilateral shoulder injury in December 1987.  This claim was denied in a February 1988 rating decision.  The Veteran did not appeal that decision or submit new and material evidence within one year; accordingly, the February 1988 rating decision became final.  See 38 U.S.C. § 7105(c); 38 C.F.R. § 20.1103.  In July 2011, the Veteran filed a new claim for service connection for a bilateral shoulder injury, which was interpreted as a claim to reopen the previously denied claim based on new and material evidence.  In a November 2011 rating decision, the Veteran was service connected for a left rotator tear with traumatic arthritis, with an evaluation of 20 percent effective July 19, 2011, the date of his claim to reopen.  The Veteran again did not appeal this decision, and did not allege an earlier effective date.  Accordingly, the November 2011 rating decision became final.  See id.  

The Veteran filed a freestanding earlier effective date claim in January 2013, which was subsequently denied in a February 2013 rating decision.  In May 2015, the Veteran filed another freestanding earlier effective date claim, which was subsequently denied in a June 2015 rating decision.  The June 2015 rating decision is the rating decision currently on appeal.  

In an August 2015 Statement in Support of Claim, the Veteran claimed that he received a letter that his records were destroyed in the 1973 fire at the National Personnel Records Center (NPRC).  He further claimed that he believes that service connection should be "back dated" to the date he originally applied for service connection due to the VA's error in sending the letter stating that his records were destroyed in the fire.  It does not appear that any letter indicating that the Veteran's files were destroyed in the 1973 NPRC fire is of record.  Further, the Veteran's medical treatment records were associated with the claims file prior to the February 1988 rating decision and were even referenced in that decision.  

Nevertheless, the November 2011 rating decision granting service connection and establishing an effective date of July 19, 2011, is final, and in accordance with the holding in Rudd, there can be no freestanding claim for an earlier effective date.  Accordingly, the Veteran's claim for an effective date earlier than July 19, 2011, for the grant of service connection for a left rotator cuff tear with traumatic arthritis must be dismissed.  The Board notes that this decision does not preclude the Veteran from filing a claim alleging CUE in a rating decision.  See 38 C.F.R. § 20.1404 (2017).  


ORDER

The appeal for an effective date earlier than July 19, 2011, for the grant of service connection for a left rotator cuff tear with traumatic arthritis is dismissed. 



____________________________________________
H.M. WALKER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


